DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 19
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Xu CN106206430 and Jung US 2018/0254351 does not anticipate or renders obvious the claimed invention:
A device wherein both the active layer pattern of the at least one top gate TFT and the active layer pattern of the at least one bottom gate TFT extend in a second direction, the first direction and the second direction cross each other; wherein the at least one top gate TFT further includes a second top gate TFT; the active layer pattern of the first top gate TFT and the active layer pattern of the second top gate TFT are formed in a same layer with same material, the gate of 
A device wherein both the active layer pattern of the at least one top gate TFT and the active layer pattern of the at least one bottom gate TFT extend in a second direction, the first direction and the second direction cross each other; wherein the at least one bottom gate TFT further includes a second bottom gate TFT; the active layer pattern of the first bottom gate TFT and the active layer pattern of the second bottom gate TFT are formed in a same layer with same material, the gate of the first bottom gate TFT, the gate of the first top gate TFT and the gate of the second bottom gate TFT are formed in a same layer with same material; and orthographic projections of the active layer pattern of the first bottom gate TFT, the active layer pattern of the first top gate TFT and the active layer pattern of the second bottom gate TFT on the substrate are spaced from each other in the first direction.
Xu discloses and shows in fig.3H,6G, an array substrate, comprising a substrate (501), at least one top gate TFT (504,507)(pg.6,line 215-225) and at least one bottom gate TFT (5094,507) disposed on the substrate (501) and located in each sub-pixel region; the at least one top gate TFT comprises a first top gate TFT, the at least one bottom gate TFT comprises a first bottom gate TFT (504,5094,507), a gate 
	Xu in view of Jung do not disclose the claim limitations above.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1, 5, 7, 9, 10, 13, 14, 17-18, 20-27 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813